DETAILED ACTION

This action is responsive to Applicant’s reply filed on 22 November 2021 (hereinafter “Reply”). This action is made Final.

Status of the Claims
Claims 1-20 are pending.

Notice of AIA  Status
The present application, filed on or after 16 March 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Claims 1-20 are not entitled to the benefit of prior-filed Application Nos. 14/585,981, 15/615,561, and 16/455,351.
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. § 119(e) or under 35 U.S.C. §§ 120, 121, or 365(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. § 119(e). The later-filed application must be an application for a patent for an invention which is also disclosed in the prior-filed application (nonprovisional application or provisional application). The disclosure of the invention in the prior-filed application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. § 112(a) or the first paragraph Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
The disclosure of the prior-filed application fails to provide adequate support or enablement in the manner provided by 35 U.S.C. § 112(a) or pre-AIA  35 U.S.C. § 112, first paragraph for one or more claims of this application. 
Regarding claim 1, there is a lack of support for at least the following limitation(s): “generating a file and storing the file in a first directory in a deployable application project structure, wherein the file includes a relative location for one or more web page style attributes which are to be displayed on at least one webpage of the deployable updated web application, wherein the one or more web page style attributes are stored in a second directory within the deployable application project structure; wherein the relative location for the one or more web page style attributes is resolvable using a location of the file in the deployable application project structure to obtain an absolute location for the one or more web page style attributes from which a web browser can obtain the one or more web page style attributes in response to a request to view the deployable updated web application.” The prior-filed application does not disclose these limitation(s).
The prior-filed applications do not disclose these limitations for at least the same reasons provided below with respect to the disclosure of the instant application.
Claims 2-9 depend on claim 1, and thus are not supported for at least the reasons given above. 
Claims 10-20 are also not supported for at least the same reasons given above.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of 35 U.S.C. § 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-20 are rejected under 35 U.S.C. § 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.
Regarding claim 1, there does not appear to be adequate support for the following limitation(s): “generating a file and storing the file in a first directory in a deployable application project structure, wherein the file includes a relative location for one or more web page style attributes which are to be displayed on at least one webpage of the deployable updated web application, wherein the one or more web page style attributes are stored in a second directory within the deployable application project structure; wherein the relative location for the one or more web page style attributes is resolvable using a location of the file in the deployable application project structure to obtain an absolute location for the one or more web page style attributes from which a web browser can obtain the one or more web page style attributes in response to a request to view the deployable updated web application.” 
Applicant has not specifically indicated support for the above limitation(s). Furthermore, a review by the Examiner of the disclosure failed to find sufficient description of: (1) generating a file and storing the file in a deployable application project structure; (2) wherein the file  web page style attributes; and (3) in response to a request to a view a web application, obtaining an absolute location of the web page style attributes using the location of the file. 
Regarding the first limitation, the specification describes, in one embodiment (illustrated by figure 3), generating a style sheet language file that is stored in an application project structure. Specification ¶ 38. The term “deployable application project structure” is not used in the specification outside of the claims. Therefore, it is not clear what is meant by the claimed “deployable application project structure” and its relationship, if any, to the disclosed “application project structure.” Additionally, outside of the claims, the specification solely describes the generation of a single species of file (“a style sheet language file”). Thus, a person of ordinary skill in the art would not understand Applicant to have been in possession of the broadly claimed generation of a “file.” See MPEP §§ 2163(II)(A)(3)(a)(ii).
Regarding the second limitation, the specification describes, in a second, distinct embodiment (illustrated by figure 2), a theme implementation file that includes a relative location of one or more images. Specification ¶ 29. The term “web page style attributes” is not used in the specification outside of the claims. Therefore, it is not clear what is meant by the claimed “web page style attributes” and its relationship, if any, to the disclosed “images.” Additionally, outside of the claims, the specification solely describes a single species of file (“a theme implementation file”). Thus, a person of ordinary skill in the art would not understand Applicant to have been in possession of the broadly claimed “file includ[ing] a relative location.” See MPEP §§ 2163(II)(A)(3)(a)(ii). Finally, the claimed “file” cannot refer to both the disclosed “theme implementation file” and the disclosed “style sheet language file,” as the specification See Specification ¶ 37 (“the theme implementation file is compiled into the style sheet language”). 
Regarding the third limitation, the specification describes, in a third, distinct embodiment (illustrated by figure 4), resolving the relative location of an image using a location of a style sheet language file. Specification ¶ 52. As explained above, it is not clear what is meant by the claimed “web page style attributes” and its relationship, if any, to the disclosed “images.” Additionally, outside of the claims, the specification solely describes an algorithm for using the location of a single species of file (“a style sheet language file”). Thus, a person of ordinary skill in the art would not understand Applicant to have been in possession of the broadly claimed “using a location of the file.” See MPEP §§ 2163(II)(A)(3)(a)(ii). Finally, as explained above, the claimed “file” cannot refer to both the disclosed “theme implementation file” and the disclosed “style sheet language file.”
Claims 2-10 are rejected for substantially the same reason indicated above for claim 1, at least due to their dependence on the claim.
Claims 11-20 are also rejected for substantially the same reasons given above.

Response to Arguments
Citing paragraphs 30 and 45 of the Specification, Applicant simply alleges that “the disclosure explains the application project structure is deployed.” Reply at 9. Paragraph 30, in referring to an embodiment directed to creating a reusable them, describes storing a manifest, theme implementation file, and image in a theme library project structure (TLPS). Paragraph 45, in introducing a distinct embodiment, merely mentions “using a reusable them in a deployed 
Applicant argues that the disclosure does not merely describe the generation of a single species of file. Reply at 10. In support of this argument, Applicant describes paragraphs 29-30 of the Specification as describing the generation of images stored in the application project structure. Applicant’s argument is flawed for at least two reasons. First, the cited portions of the Specification do not describe the generation/creation of images. Rather, the cited portions of the Specification merely describe the storing of existing images in a TLPS. Second, the Specification does not describe images as “include[ing] a relative location for one or more web page style attributes which are to be displayed on at least one webpage,” as required by claim 1. Accordingly, Applicant’s argument is unpersuasive.
Applicant argues that the disclosure inherently contains an adequate description of web page style attributes since “a person of ordinary skill in the art would understand that ‘images’ are an example of ‘web page style attributes.’” Reply at 10. In support of this argument, Applicant cites two web pages for the proposition that “it is known that cascading style sheets provide means to specify various attributes of a theme.” Id. Preliminarily, it is noted that the cited webpages have not been made part of the record and accordingly have not been considered by the Office. However, even assuming arguendo that Applicant’s proposition is true, the proposition alone does not support the limitation at issue. The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species. MPEP § 2163(II)(A)(3)(a)(ii). The inherent disclosure of a single species “cascading style sheet” of the claimed genus “file” and a single species “image” of 
Applicant argues that the Specification discloses “at least ‘the location of the image with respect to the location of the theme implementation file and/or style sheet language file.’” Reply at 10. A software-related claim must adequately describe, in sufficient detail, a computer and algorithm that achieves the claimed functionality. MPEP § 2161.01(I). A mere statement that the relative location of an image may be resolved with respect to a theme implementation file is insufficient to identify how this function is performed or this result is achieved. See id. § 2163.03(V). Accordingly, Applicant’s argument is unpersuasive.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Asher D. Kells
Primary Examiner
Art Unit 2144